Title: Abigail Adams to John Adams, 7 April 1777
From: Adams, Abigail
To: Adams, John


     
      Monday April 7. 1777
     
     I hope to receive some Letters from you this week, the date of the last was the 7 of March and now tis the 7 of April. I cannot suppose according to your usual practice but you must have wrote several times since; I sent a Letter to the post office a Saturday, but yesterday hearing of an express I thought to write a few lines by it, just to tell you that the family are well as usual, that I visit you almost every night, or you me, but wakeing the agreable delusion vanishes—“like the Baseless fabrick of a vision.”
     I have nothing new to write you. The present Subject of discourse is the unfortunate Daughter of Dr. Cooper, who having indiscreetly and foolishly married a Stranger, after finding him a Sot, has the additional misery of finding herself the wife of a married Man and the Father of 5 children who are all living. About 3 weeks after he saild for the West Indias a Letter came to Town directed to him which was deliverd to her, and proved to be from his wife, who after condoling with him upon his misfortune in being taken prisoner, Lets him know that she with her 5 children are well, and to add to mortification tis said her complexion is not so fair as the American Laidies.
     I most sincerely pitty her unfortunate Father, who having but two children has found himself unhappy in both. This last Stroke is worse than death.
     Let me hear from you by the return of this express, and by every other opportunity.
     My Brother is going Captain of Marines on board MacNeal. I hear there has been an inquiry at the Counsel Board why he has not saild before? and that the blame falls upon the continental Agent.
     I suppose you are in Bloom in your climate whilst we are yet hovering over a fire and shivering with the cold.
     
      Adieu. Yours with an affection that knows no bounds,
      Portia
     
    